Title: To George Washington from Lieutenant George Hurlbut, 27 August 1778
From: Hurlbut, George
To: Washington, George


          
            Sir
            New Rochel, 27th Augst 78
          
          I am set down to inform your Excellency, the two Brigs, & Sloop, I mention’d in
            my last, have past this place, came to Anchor nere
            frogs  point, soon after—One Sloop of force, & three Sloops,
            with forrage, went to the Westward—Just before sunset, 24. Sale, came to Anchor off
            Auster [Oyster] Bay; three ships appeard to be of force, hope I shall be able to Report,
            in my next, more peticular—I am with Respect your
            Excellencys most Obdt Hbl. Servt
          
            Go: Hurlbut
          
        